In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0405V
                                          UNPUBLISHED


    NEVA BERNIER,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: December 23, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision on Proffer;
    HUMAN SERVICES,                                             Concession; Table Injury; Tetanus
                                                                Diphtheria acellular Pertussis (Tdap)
                         Respondent.                            Vaccine; Shoulder Injury Related to
                                                                Vaccine Administration (SIRVA).


Leah Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for Petitioner.

Althea Davis, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

       On April 8, 2020, Neva Bernier filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleged that the experienced bilateral shoulder injury related to vaccine
administration (SIRVA) resulting from Tdap, pneumococcal, and meningococcal B
vaccinations received on March 26, 2019. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.




1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On September 13, 2021, I issued a ruling that Petitioner was entitled to
compensation for her SIRVA. ECF No. 22. On December 23, 2021, Respondent filed a
proffer on an award of compensation, to which Petitioner agrees. ECF No. 28 (attached
hereto as Exhibit A). Based on the record as a whole, I find that Petitioner is entitled to
an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $124,111.71 (representing $122,000.00 for pain and suffering, and
$2,111.71 for past unreimbursable expenses). This amount represents compensation
for all damages that would be available under Section 15(a).

       The Clerk of the Court is directed to enter judgment in accordance with this
decision.3

       IT IS SO ORDERED.
                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

NEVA BERNIER                                   )
                                               )
                 Petitioner,                   )      No. 20-405V
                                               )      Chief Special Master
          v.                                   )      Brian H. Corcoran
                                               )
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
                 Respondent.                   )
                                               )

               RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

          On April 8, 2020, Neva Bernier (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Respondent conceded petitioner’s entitlement to

compensation in his Rule 4(c) Report filed on September 13, 2021. ECF No. 21. Based on

Respondent’s Rule 4(c) Report, that same day, Chief Special Master Corcoran found petitioner

entitled to compensation for her bilateral SIRVA injuries. ECF No. 22.

I.    Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$124,111.71. The award is comprised of $122,000.00 for pain and suffering, and $2,111.71 for

past unreimbursable out-of-pocket medical expenses. This represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $124,111.71, in the form of a check made payable to petitioner.
1
    Petitioner agrees.

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                       s/Althea Walker Davis
                                                      ALTHEA WALKER DAVIS
                                                      Senior Trial Counsel
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, D.C. 20044-0146
                                                      Tel: (202) 616-0515
                                                      Althea.Davis@usdoj.gov

DATED: December 23, 2021




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                  2